Case 18-25142        Doc 53      Filed 12/08/18 Entered 12/08/18 22:48:31                     Desc Imaged
                                 Certificate of Notice Page 1 of 7


        NOTICE OF ASSETS AND DEADLINE TO FILE A PROOF OF CLAIM
                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF UTAH

                          Honorable R. Kimball Mosier, U.S. Bankruptcy Judge

   CASE NUMBER: 18−25142            CHAPTER: 7          DATE FILED (OR CONVERTED): 7/11/18

   NAME OF DEBTOR(S):                                   ADDRESS OF DEBTOR:
   John Barlow Sr, xxx−xx−9605                          520 North Main Street C318
                                                        Heber City, UT 84032

   DEBTOR'S ATTORNEY:                                   TRUSTEE:
   John Christian Barlow                                J. Kevin Bird tr
   Law Office of John Christian Barlow                  Bird & Fugal
   520 N Main Street                                    384 East 720 South
   C318                                                 Suite 201
   Heber, UT 84032                                      Orem, UT 84058

   435−634−1200                                         (801) 426−4700



          The Court has been advised by the Trustee in the above case that money may become
  available for payment to creditors.
         If you have not already filed a claim in the above case and wish to do so, you should file your
  claim with the Court as soon as possible. The claim form enclosed in this mailing must be properly
  completed and must reach the address below on or before:

                                          March 8, 2019

         The place to file the proof of claim, either in person or by mail, is the Office of the Clerk of
  the Bankruptcy Court.


                                         Clerk, U.S. Bankruptcy Court
                                         Attn: Claims Department
                                         350 South Main #301
                                         Salt Lake City, UT 84101


      IF A CLAIM WAS PREVIOUSLY SUBMITTED, IT IS NOT NECESSARY
                        TO FILE ANOTHER ONE.
  DATED: 12/6/18

                                                       FOR THE COURT
                                                       David A. Sime, Clerk



  Form BLN
Case 18-25142   Doc 53   Filed 12/08/18 Entered 12/08/18 22:48:31   Desc Imaged
                         Certificate of Notice Page 2 of 7
                            This page intentionally left blank
Case 18-25142   Doc 53   Filed 12/08/18 Entered 12/08/18 22:48:31   Desc Imaged
                         Certificate of Notice Page 3 of 7
Case 18-25142   Doc 53   Filed 12/08/18 Entered 12/08/18 22:48:31   Desc Imaged
                         Certificate of Notice Page 4 of 7
Case 18-25142   Doc 53   Filed 12/08/18 Entered 12/08/18 22:48:31   Desc Imaged
                         Certificate of Notice Page 5 of 7
           Case 18-25142      Doc 53    Filed 12/08/18 Entered 12/08/18 22:48:31            Desc Imaged
                                        Certificate of Notice Page 6 of 7
                                       United States Bankruptcy Court
                                             District of Utah
In re:                                                                                  Case No. 18-25142-RKM
John Barlow, Sr                                                                         Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 1088-2            User: birdjk                Page 1 of 2                   Date Rcvd: Dec 06, 2018
                                Form ID: bln                Total Noticed: 38


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 08, 2018.
db             +John Barlow, Sr,    520 North Main Street C318,     Heber City, UT 84032-1216
aty            +Adam S. Affleck,    Prince Yeates & Geldzahler,     15 West South Temple,    Ste. 1700,
                 Salt Lake City, UT 84101-1549
11038822       +17CI000094,    Tehama County Superior Court,     1740 Walnut Street,    PO BOX 310,
                 Red Bluff CA 96080-0310
11038844       +ACCESS GROUP INC,    10 N HIGH ST STE 400 WEST,     CHESTER, PA 19380,    Russ Robertson,
                 3915 N SR 32,    Marion UT 84036-9581
11038842       +ACS,   501 BLEECKER ST,     UTICA, NY 13501-2401
11038832        ACS/ACCESS,    124 S 1st St,    Aberdeen, SD 57401-4107
11038812       +Community Education Foundation,     158 West 1600 South, #200,,
                 St. George, UT 84770. 84770-7272
11038803       +Community Translator Network,     DORSEY & WHITNEY LLP,       111 S. Main Street Suite 2100,
                 Salt Lake City, UT 84111-2891
11038840       +DYNAMIC RECOVERY SOLUTION,     PO BOX 25759,    GREENVILLE, SC 29616-0759
11038816       +Dave Schutz,    Hoffman Schutz Media Capital,     10424 NE Sunrise Bluff Lane,
                 Bainbridge Island, WA 98110-4519
11038807       +Gene Wisneiwski,    1472 East 3100 South,     Wendell ID 83355-3251
11038823        Ilona Ward Barnes,    C/O Cottam Law,    132 West Tabernacle Bld B,     St George UT 84770
11038819       +Joel Barlow,    PO BOX 631,    Red Bluff CA 96080-0631
11038821       +John M Barlow,    PO BOX 631,    Red Bluff CA 96080-0631
11038846        Kim McReynolds,    750 Hot Springs Drive,     Midway UT 84049
11038805       +Knute Rife,    Rife Law Office,    PO Box 2941,    Salt Lake City, UT 84110-2941
11038809       +Lorna Skinner,    158 West 1600 South, #200,,     St. George, UT 84770. 84770-7272
11038804       +Mike Thomson,    DORSEY & WHITNEY LLP,        111 S. Main Street Suite 2100,
                 Salt Lake City, UT 84111-2891
11038810       +Morgan Skinner,    158 West 1600 South, #200,,     St. George, UT 84770. 84770-7272
11038847       +Mr.Mrs. Holmes / WasteCon Environmental Inc.,      c/o Bryan Pack,    253 W. St George Blvd #100,
                 St. George UT 84770-3351
11038827        Navient,    123 JUSTISON STREET3RD FLOOR,     WILMINGTON, DE 19801
11038806       +Ray Carpenter,    845 East Red Hills Parkway,     St. George UT 84770-3068
11038811       +Rockwell Media,    158 West 1600 South, #200,,     St. George, UT 84770. 84770-7272
11038833        STUDENT ASSIST FOUNDATION,     2500 Broadway,    PO Box 203101,    Helena, MT 59620-3101
11038817       +Seth Barlow,    C/O William Wright,    1731 J Street Suite 250,     Sacramento CA 95811-3022
11038820       +Valarie Heath,    PO BOX 631,    Red Bluff CA 96080-0631
11038824       +WasteCon Environmental Inc (WasteCan),     162 N 400 E A204,    St George UT 84770-7137

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: Bankruptcy@JohnChristianBarlow.com Dec 07 2018 03:44:17       John Christian Barlow,
                 Law Office of John Christian Barlow,    520 N Main Street,    C318,   Heber, UT 84032
tr             +EDI: QJKBIRD.COM Dec 07 2018 08:09:00      J. Kevin Bird tr,    Bird & Fugal,
                 384 East 720 South,   Suite 201,    Orem, UT 84058-6320
11038837       +EDI: ECMC.COM Dec 07 2018 08:08:00      ECMC,   111 SOUTH WASHINGTON AVESUITE 1400,
                 MINNEAPOLIS, MN 55401-6800
11038836       +EDI: ECMC.COM Dec 07 2018 08:08:00      ECMC,   1 Imation Pl,    Oakdale, MN 55128-3422
11038843       +EDI: ECMC.COM Dec 07 2018 08:08:00      EDUCATIONAL CREDIT MANAGEMENT COR,
                 111 WASHINGTON AVE S STE 1400,    MINNEAPOLIS, MN 55401-6800
11038845       +E-mail/Text: cgordon@gordonlawgrouputah.com Dec 07 2018 03:46:51       Gordon Law Group,
                 345 W. 600 S. #108,   Heber City UT 84032-2282
11038828        EDI: NAVIENTFKASMSERV.COM Dec 07 2018 08:09:00      NAVIENT,    PO Box 9500,
                 Wilkes Barre, PA 18773-9500
11038826        EDI: NAVIENTFKASMSERV.COM Dec 07 2018 08:09:00      NAVIENT,    PO Box 9655,
                 Wilkes Barre, PA 18773-9655
11038830       +E-mail/Text: electronicbkydocs@nelnet.net Dec 07 2018 03:45:26       NELNET,
                 3015 S PARKER RDSTE 400,    AURORA, CO 80014-2904
11038829        E-mail/Text: electronicbkydocs@nelnet.net Dec 07 2018 03:45:26       NELNET LOAN SERVICES,
                 3015 S Parker Rd Ste 425,    Aurora, CO 80014-2904
11038825        E-mail/Text: cpayne@weber.edu Dec 07 2018 03:45:24       WEBER STATE UNIVERSITY,
                 3850 Dixon Pkwy Dept 1023,    Ogden, UT 84408-1023
                                                                                              TOTAL: 11

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
11038835          ACCESS GROUP,   PO Box 7808,    RETURNED MAIL--99999
11038841          Access Group,   5500 BRANDYWINE PKWY,    RETURNED MAIL--99999
11038814          Deborah Holmes,   731 S 800 E,    RETURNED MAIL--99999
11038839          ECMC INTERNAL COLLECTIONS,    101 E FIFTH ST,   SUITE 2500,   RETURNED MAIL--99999
11038831          NATIONAL EDUCATION SERVICI,    200 W Monroe St,   RETURNED MAIL--99999
11038838          NAVIENT-PRIVATE CREDIT,    800 PRIDES CROSSING,   RETURNED MAIL--99999
11038813          Perry Holmes,   731 S 800 E,    RETURNED MAIL--99999
11038808          Ryan Skinner
11038834          SAF,   2500 BROADWAY,   POB 5209,    RETURNED MAIL--99999
11038818          Seth Barlow
11038848          X3
11038849          X4
           Case 18-25142           Doc 53       Filed 12/08/18 Entered 12/08/18 22:48:31                         Desc Imaged
                                                Certificate of Notice Page 7 of 7


District/off: 1088-2                  User: birdjk                       Page 2 of 2                          Date Rcvd: Dec 06, 2018
                                      Form ID: bln                       Total Noticed: 38

11038802         ##Amy Meredith,   5308 Knox Dr,   The Colony TX 75056-2151
11038815         ##Powell Meredith Communications Company,   5308 Knox Dr,                      The Colony TX 75056-2151
                                                                                                                 TOTALS: 12, * 0, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 08, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 6, 2018 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
